COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Amado Yanez v. Daniela Ducasson

Appellate case number:    01-12-00173-CV

Trial court case number: 2009-80317

Trial court:              281st District Court of Harris County

       It is ordered that the motion for rehearing is DENIED.

Judge’s signature: /s/ Laura Carter Higley_____________________
                   Acting for the Court

Panel consists of: Justices Jennings, Higley, and Sharp

Date: March 27, 2013